DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 02/05/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,375,441 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to neither  disclose nor sufficiently suggest the combination of features as claimed and arranged by the applicant when read in light of the specification.
Regarding Claim 1, the prior art of record failed to show the following limitations: “converting the at least one over-the-air television signal into a replacement spot beam signal; combining the replacement spot beam signal with the at least one other orbital signal…”
This in combination with the remaining limitation is deemed allowable.
Regarding Claim 14, the prior art of record failed to show  the following limitations: “processing circuitry that receives at least one over-the-air television signal via an over-the-air antenna and converts the at least one over-the-air television signal into a replacement spot beam signal; and switch circuitry that receives the replacement spot beam signal from the processing circuitry, receives at least one orbital signal via a satellite antenna, combines the replacement spot beam signal with the at least one orbital signal…” 
This in combination with the remaining limitation is deemed allowable.

This in combination with the remaining limitation is deemed allowable.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR A RIAZ whose telephone number is (571)270-3005.  The examiner can normally be reached on M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/S.A.R./Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424